UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1947


DORARENA BOYD, Power of Attorney and Executive of the Estate of the living
Matthew McLean,

                   Plaintiff - Appellant,

             v.

NORFOLK GENERAL DISTRICT COURT, Traffic Division, Criminal Division,
Civil Division, Juvenile Court; DEPARTMENT OF MOTOR VEHICLES LAW
ENFORCEMENT, Commissioner; POLICE DEPARTMENT INTERNAL
AFFAIRS, Professional of standard; GRAND BRAND; NORFOLK POLICE
DEPARTMENT, Fraudulent Economic Crime; JEFF KARBERG, Director,
Maryland Attorney General, Identity Theft Program; AUTO BARN, INC.;
MARJIE WHITE; LISA SPERILL; BRANDON, Millbrook Park Apartment;
SANTANDER CONSUMER USA, INCORPORATED; DEPARTMENT OF
MEDICAL ASSISTANCE SERVICE; OFFICE OF ATTORNEY GENERAL,
Consumer Protection Division; VIRGINIA BEACH POLICE DEPARTMENT,
Photo Safe Program; PHOTO SAFE PROGRAM; BRANCH BANK AND
TRUST COMPANY, BB&T; LANGLEY FEDERAL CREDIT UNION;
JUDICIAL INQUIRY AND REVIEW COMMISSION; VIRGINIA STATE BAR;
CHESAPEAKE PROBATION; NORFOLK PROBATION AND PAROLE;
VIRGINIA PAROLE BOARD; NORFOLK DIVISION; VITAL RECORDS AND
HEALTH STATISTIC,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00254-RAJ-DEM)


Submitted: December 18, 2018                                Decided: January 3, 2019
Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dorarena Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Dorarena Boyd appeals the district court’s order dismissing her complaint without

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Boyd v. Norfolk Gen. Dist. Ct., No.

2:18-cv-00254-RAJ-DEM (E.D. Va. July 31, 2018). We deny Boyd’s motion for an

emergency hearing and for discovery and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           3